Citation Nr: 1601476	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout bilateral feet.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for laxness, lateral collateral ligament of the left knee (claimed as gout).

4.  Entitlement to a disability rating in excess of 10 percent for laxness, lateral collateral ligament of the right knee (claimed as gout).

5.  Entitlement to a compensable disability rating for bilateral hearing loss. 

6.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The DD-214's in the file show the Veteran had active service from July 1962 to July 1965, and from February 1977 to August 1993. He states that he had additional military service beginning in 1974 and submitted a record of assignments showing service from November 1974. Considering that the DD-214 for the 1977 to 1993 time period reflects 5 years, 6 months and 27 days prior active service (an amount not totally accounted for by the 3 years between 1962 and 1965), it appears that the Veteran's second period of active duty did, in fact, begin in 1974.
 
This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Petersburg, Florida dated in June 2008, July 2009, and March 2010.

In a December 2013 decision, the Board, in pertinent part, granted a 50 percent disability rating for depression over the entire appeals period.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2015 Memorandum Decision, vacated that part of the Board's December 2013 decision that granted a 50 percent disability rating for depression, and remanded the case for compliance with the terms of the Memorandum Decision.
 
The issues of entitlement to service connection for gout of the feet and for hypertension, entitlement to an initial disability rating in excess of 30 percent for depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Laxness of the lateral collateral ligament of the left knee has not been manifested by moderate recurrent subluxation or lateral instability.

2.  Laxness of the lateral collateral ligament of the right knee has not been manifested by moderate recurrent subluxation or lateral instability.

3.  Audiometric examinations throughout the appeals period have reflected, at worst, Level II hearing for both ears.

4.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for laxness of the lateral collateral ligament of the left knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a disability rating in excess of 10 percent for laxness of the lateral collateral ligament of the right knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a compensable disability rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).

4.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to the Veteran's claims for increased disability ratings for his hearing loss and right and left knee disabilities, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  September, October, and December 2007 letters to the Veteran informed him of what was needed to substantiate a claim for an increased rating, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA. In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The Veteran's claim for a higher initial rating for tinnitus arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with several VA opinions over the claims period to assess the current nature and severity of his service-connected knee and hearing loss disabilities. The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Increased rating claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings - laxness, lateral collateral ligament of the right and left knees

The Veteran's laxness of the lateral collateral ligaments are rated at 10 percent disability ratings under Diagnostic Code 5257.  According this Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran was afforded a VA examination in April 2008.  The Veteran reported giving way and pain in both knees.  The examiner noted that there was no deformity, instability, stiffness or weakness.  In addition, there were no episodes of dislocation or subluxation or locking episodes, and no effusion.  The Veteran had no flare-ups of joint disease.  Range of motion of both knees was 0 to 120 degrees, with no pain noted and no additional loss of motion of repetitive movements.  Upon examination, there were no bumps consistent with Osgood-Schlatter's Disease.  In addition, there was no crepitation, mass behind knee, grinding, instability, patellar, meniscus or other knee.  The examiner noted that the level of severity was mild, and that the Veteran had good motion of the knees and no instability in either knee.  The examiner found that the Veteran may have had some mild laxity.
 
The Veteran was afforded a VA examination in June 2009.  The veteran reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion in both knees.  The examiner noted that the veteran had no deformity, episodes of dislocation or subluxation, or locking episodes.  He had repeated effusions and warmth, redness, swelling, and tenderness.  The Veteran reported severe flare-ups, which occurred less than yearly and lasted one to two days.  With regard to incapacitating episodes of arthritis, the veteran reported one per year lasting one to two weeks.  Range of motion of both knees was 0 to 120 degrees with no objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.

The Veteran was provided with a VA examination in July 2014.  Range of motion of both knees was 0 to 120 degrees with no objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  Functional limitations were due to weakened movement and pain on movement.  Strength testing was normal, and there was no instability on testing and no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  Imaging studies of the knee revealed no x-ray evidence of degenerative or traumatic arthritis or patellar subluxation.  The Veteran's left and right knee disabilities impacted his ability to work in that weight bearing aggravated the symptoms.


Analysis

The Board finds that the Veteran's service-connected right and left knee disabilities do not warrant higher disability ratings under Diagnostic Code 5257.  As noted above, in order to warrant a higher disability rating, the evidence would need to show that the Veteran's knee laxness is manifested by moderate recurrent subluxation or lateral instability.  

However, in this case the evidence does not reflect this level of disability.  The April 2008 VA examination report showed the examiner's findings that the Veteran had no deformity, instability, episodes of dislocation or subluxation or locking episodes, or effusion, but possibly had some mild laxity.  Likewise, the June 2009 VA examiner determined that the Veteran had no episodes of dislocation or subluxation, or locking episodes.  The July 2014 examination report reflected no instability on testing and any evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  Imaging studies of the knee revealed no x-ray evidence of patellar subluxation.  

The Veteran has contended that he has giving way and instability in both knees.   The Veteran is competent to report his symptoms, and his reports are credible; however, the clinical medical evidence does not show that his right and left knee laxness more closely approximates moderate recurrent subluxation or lateral instability.

The Board notes that VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability. Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

In this case, however, it has been noted that there was no X-ray evidence of arthritis.  Therefore, an additional rating for arthritis is not warranted.  

The Board has considered whether rating the Veteran's right and left knee disabilities under Diagnostic Codes pertaining to limitation of motion would provide a higher disability rating.  The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not 'duplicative of or overlapping with the symptomatology' of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  See also VAOPGCPREC 9-04 (Sept. 17, 2004).

In this case, however, the Veteran's range of motion of both knees would not warrant a disability rating in excess of 10 percent for either knee.  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report his symptoms, including pain.  However, in this case, the Board does not find an increase due to functional loss is warranted.  For a higher evaluation, there must be the functional equivalent of flexion limited to 30 (or more nearly approximating 30 degrees) or extension limited to 15 degrees (or more nearly approximating 15 degrees).  See Deluca, supra. Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 10 percent ratings contemplate the Veteran's symptoms to include pain and flare-ups.  His measured ranges of motion exceeded the limitations required to meet the criteria for even a 0 percent rating under both Diagnostic Codes 5260 and 5261. Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, Mitchell, supra. 

In addition, the Veteran's right and left knee disabilities are not manifested by ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2015).

The evidence shows that throughout the appeals period, the Veteran's right and left knee disabilities have not warranted higher disability ratings.

As the preponderance of evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Disability rating - bilateral hearing loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.
 
Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).
 
In this case, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted at any time for the period of this appeal.
 
May 2008 audiometric testing reflects the Veteran's pure tone thresholds, in decibels, were as follows:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
60
60
LEFT
10
15
50
60
80
 
Speech audiometry revealed speech recognition ability of 100 percent in both ears. Applying the criteria for evaluating hearing loss to the findings of the May 2008 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.
 
July 2014 audiometric testing reflects the Veteran's pure tone thresholds, in decibels, were as follows:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
20
60
60
LEFT
10
15
45
65
80
 
Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  Applying the criteria for evaluating hearing loss to the findings of the July 2014 audiometric evaluation results in designation of Level II hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board points out that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.
 
The Board has considered the lay evidence with regard to the difficulties that the Veteran experiences as a result of bilateral hearing loss.  The Veteran has reported that he misses conversations and has a difficult time hearing the television.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also consider the impact his hearing loss had on his ordinary conditions of life including his ability to work, namely that he had difficulty hearing with background noise. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The evidence shows that throughout the appeals period, the Veteran's hearing loss has not warranted a higher disability rating.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Disability rating - for tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus. Tinnitus is rated under Diagnostic Code 6260, which provides a maximum 10 percent rating. A Note (2) codifies the standard VA practice of providing a maximum rating for tinnitus whether the sound is perceived in one ear, both ears, or in the head. See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); 68 Fed. Reg. 25,823 (May 14, 2003).
 
In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-June 13, 2003 version of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. However, in Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.
 
The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus effective to the date of claim. 38 C.F.R. § 4.87, Diagnostic Code 6260. As there is no legal basis upon which to award a higher schedular rating, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).
  
Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the law, if the criteria reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a Veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Veteran's service-connected right and left knee disabilities are manifested by signs and symptoms that are contemplated by the rating schedule.  Diagnostic Code 5257 contemplates recurrent subluxation or lateral instability.  The Veteran's right and left knee disabilities are manifested by mild instability.  The Board has also considered rating the Veteran's knee disabilities based on limitation of range of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

As such, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
Regarding the Veteran's service-connected hearing loss, turning to the first step of the extraschedular analysis, for the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's hearing loss was specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  During the rating period, the Veteran's hearing loss has been manifested by sensorineural hearing loss and loss of speech recognition. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss as measured by both audiology testing and speech recognition testing. In this case, comparing the Veteran's disability level and symptomatology of the Veteran's hearing patterns, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating in excess of 10 percent for laxness, lateral collateral ligament of the left knee (claimed as gout) is denied.

A disability rating in excess of 10 percent for laxness, lateral collateral ligament of the right knee (claimed as gout) is denied.

A compensable disability rating for bilateral hearing loss is denied. 

An initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran contends that his service-connected depression warrants a rating higher than his currently assigned 50 percent.  As noted in the introduction to this case, the Veteran appealed the issue to the Court.  In its April 2015 Memorandum Decision, the Court found that, in its December 2013 decision, the Board failed to accurately consider the functional effects of his alcohol abuse as a symptom of a major depressive disorder.  

Here, the Board notes that entitlement to service connection is precluded for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse for claims filed after October 31, 1990. 38 C.F.R. § 3.301. Service connection is warranted for an alcohol-abuse related disability when such abuse arose secondarily from a service-connected disorder. Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001). 

The Board finds that additional opinion is necessary to determine whether his alcohol abuse is secondary to his service-connected depressive disorder.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

With regard to his claim for entitlement to service connection for hypertension, the Veteran has claimed that his current hypertension is related to his in-service high cholesterol.  The Veteran's service treatment records confirm that blood tests revealed high cholesterol.  As such, the Board finds that the Veteran should be afforded a VA examination to determine whether his hypertension is related to service, including his elevated cholesterol levels shown during active duty.

The Veteran has contended that he has gout of the feet that is related to his in-service duties as a paratrooper.  Service personnel records confirm that he was a paratrooper in service.  As such, the Board finds that the Veteran should be provided with a VA examination to determine whether he has a bilateral foot disorder, to include gout, that is related to his service as a paratrooper.

The Board notes that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the claims remanded herein. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected depressive disorder.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran's substance abuse has been caused or aggravated by his service-connected depressive disorder and, if so, the level of disability caused by his depressive disorder and secondary substance abuse.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

2.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by or is etiologically related to any incident of active duty, to include his high cholesterol reading during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA examination to determine the etiology of any disorder of the feet, including gout.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's any disorder of the feet, including gout was caused by or is etiologically related to any incident of active duty, to include his duties as a paratrooper.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


